United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1589
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Allen Gaines,                            *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 23, 2004
                                 Filed: August 3, 2004
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      In this appeal following revocation of his supervised release, Allen Gaines
seeks reversal on the basis that the district court1 denied him his right of allocution.

      Having carefully reviewed the record, we conclude that Gaines’s right of
allocution was satisfied. See Fed. R. Crim. P. 32(i)(4); United States v. Patterson,
128 F.3d 1259, 1260-61 (8th Cir. 1997) (per curiam) (right of allocution applies to


      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
supervised-release-revocation hearing). Gaines testified at the hearing before
sentencing, at which time he made his views known regarding the alleged violations,
the progress he had made on supervision, and his desire to be continued on supervised
release without modification. See United States v. Kaniss, 150 F.3d 967, 969 (8th
Cir. 1998); United States v. Iversen, 90 F.3d 1340, 1345-46 (8th Cir. 1996)
(defendant was effectively granted allocution, even though court did not ask her if she
had anything to add regarding sentencing, where she testified on her own behalf such
that her views regarding sentencing were known and it was clear that she knew she
had right to speak on any subject prior to sentencing and availed herself of that right).

      Accordingly, we affirm.

                        ______________________________




                                           -2-